Citation Nr: 0410250	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  94-43 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 1975, 
January 1976 to September 1976, and from July 1979 to October 
1979.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from ratings actions by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied reopening a claim for service connection for a low 
back disorder.

In September 1997, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the transcript of 
that hearing is of record.

In March 1998, the Board found that new and material evidence had 
been submitted sufficient to reopen the claim for service 
connection for a low back disorder. The issue was remanded to the 
RO for additional development and de novo adjudication.  
Thereafter, in July 1998, the RO, upon de novo review, denied 
service connection for a low back disorder.

The case was returned to the Board for further appellate 
consideration.  The Board subsequently issued a decision in 
October 1998 which denied service connection for a low back 
disorder.  The veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2001, the 
Court vacated the October 1998 decision and remanded the case to 
the Board for further development.  Thereafter, in July 2002, the 
Board remanded the case to the RO for further action.  

The veteran has argued at various times that VA correspondence 
dated in January 1977 established service connection for his low 
back pain.  However, the Board notes that while the correspondence 
shows an erroneously marked box on a form letter, the written 
explanation clearly shows that "there were no findings of any 
disability."  In addition, the record reflects that the veteran 
submitted a notice of disagreement as to the denial of service 
connection for low back pain in April 1977, but did not perfect an 
appeal.

The record also reflects that the veteran was properly notified by 
the October 1977 Statement of the case, by mailing of the 
correspondence to the veteran at the address he provided on VA 
Form 21-2545 dated August 25, 1977, and to his service 
representative.  See 38 C.F.R. § 3.1(q) (2003).  Therefore, as the 
claim has been reopened based upon new and material evidence, the 
Board finds that the issue listed on the title page of this 
decision is the issue properly before the Board on appeal.


REMAND

The veteran contends that he initially injured his back during 
basic training while serving in the Air Force in 1971.  He 
specifically alleges that he fell off an obstacle course wall 
injuring his back.  He reports that he received medical treatment 
at Wilford Hall Medical Center, Lackland AFB, Texas, and was 
hospitalized for several days.  However, treatment records for 
this alleged injury are not presently associated with the claims 
folder.  The veteran has reported multiple times during the course 
of this appeal that his service medical records for this period of 
service are not complete.  In a recent statement dated in August 
2003, the veteran indicated that he had seen these records in his 
file at one time, but they are now missing from his claims files.  
His private physician has linked the veteran's present back 
disability to this alleged in-service injury in 1971. 

The duty to assist provides that VA will make as many requests as 
are necessary to obtain relevant records, including service 
medical records, from a Federal department or agency.  38 C.F.R. § 
3.159(c)(2) (2003).  If VA is unable to obtain such records, VA 
must provide the claimant with oral or written notice of that 
fact.  The notice must contain various information, including an 
explanation of the efforts VA made to obtain the records and a 
description of any further action VA will take regarding the 
claim.  38 C.F.R. § 3.159(e).  As it appears that there may be 
available service medical records that are not presently 
associated with the claims folder, remand is required.  

Based on the discussion above, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for the 
following development:

1.  The RO should make an attempt to locate additional service 
medical records documenting treatment for the veteran's alleged 
1971 back injury.  If necessary, the RO should contact Wilford 
Hall Medical Center, Lackland AFB, Texas, for these records.

If these records are not available, the veteran should be advised 
of this fact, the efforts VA made to obtain the records, and any 
other information required by the provisions of 38 C.F.R. § 
3.159(e).

2.  Thereafter, the RO should readjudicate the veteran's claim.  
If the benefit sought on appeal remains denied, the RO should 
provide the appellant and his representative with a supplemental 
statement of the case (SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





